This is an appeal from a final judgment upon forfeiture of a bail bond.
The record fails to show that any briefs were filed by appellants in the trial court. We fail to find a waiver by the state of such filing. It is the uniform holding of this court that in cases such as *Page 336 
this briefs must be filed in the trial court and in this court in compliance with the law and rules governing civil cases, or a waiver of such filing must appear of record. Art. 2283, Revised Civil Statutes, 1925; Art. 856, C. C. P.; Lewis et al. v. State, 109 Tex.Crim. R., 7 S.W.2d 74; Bratton et al. v. State, 109 Tex.Crim. R., 4 S.W.2d 562; Rees et al. v. State, 13 S.W.2d 856.
The appeal is dismissed.
Dismissed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.
                    ON MOTION FOR REHEARING.